Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated February 21, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 16-20 drawn to an invention nonelected without traverse in the reply filed on December 22, 2020.  

Claim Objections
Claim 1 has been objected to because of minor informalities.
  	The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 1-6, 8-10 and 12-15 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The rejection of claims 1-6, 8-10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 14 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-6, 9-10, 12-13 and 15 have been rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack (US Patent No. 3,940,319).	
	The rejection of claims 1-6, 9-10, 12-13 and 15 under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack has been withdrawn in view of the new grounds of rejection.

II.	Claim 8 has been rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack (US Patent No. 3,940,319) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Patrie 

et al. (US Patent No. 3,909,367).
	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Patrie et al. has been withdrawn in view of the new grounds of rejection.

III.	Claim 14 has been rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack (US Patent No. 3,940,319) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Kia et al. (US Patent Application Publication No. 2005/0056546 A1).
	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436) and Pollack as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Kia et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1-6, 9-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1).
Regarding claim 1, WO ‘778 teaches a method for producing an aluminium component 

having a coloured surface, comprising the steps of: 
• anodizing a surface (= anodizing said cold rolled product) [page 8, lines 12-14] of an aluminium component (= an aluminum alloy) [page 6, lines 9-24],
• applying a layer of a colouring component by electrolysis of an electrolyte, wherein the electrolyte comprises Sn and a further salt of a divalent metal (= coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag) [page 8, lines 15-16; and page 11, line 14: nickel sulphate], and 
• applying a sol/gel coating onto the layer applied electrolytically (= optionally coating the porous anodic oxide film by depositing a sol-gel precursor followed by evaporation and/or curing) [page 8, lines 23-24; and page 12, lines 8-9].
The method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the following:
a.	Wherein the Sn is a Sn salt.
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
	CN ‘999 teaches an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium 
sulfate (abstract; and ƿ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sn described by WO ‘778 with wherein the Sn is a Sn salt because SnSO4 in an electrolytic coloring solution electrolytically colors an 

aluminum alloy oxidation film black.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).
	b.	Wherein the layer applied electrolytically has a thickness of 6 to 11 µm.  
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
JP ‘436 teaches coloring an anodized aluminum plate by electrolytic coloring using a tin 
black system (page 5, lines 15-19). The thickness of the colored coating was ~9 µ (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer applied electrolytically described by WO ‘778 with wherein the layer applied electrolytically has a thickness of 6 to 11 µm because black colored coatings on anodized aluminum have a thickness of ~9 µ.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
c.	 Wherein the Sn salt and the further salt are in a ratio of 1:20 to 1:200.
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition 

preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
	JP ‘781 teaches performing nickel-tin alloy electroplating by co-depositing nickel and tin at a nickel content of 25 to 99% using a plating bath containing nickel (page 2, item (3)). 
	These examples are some examples of the plating bath used for the cathode production of the present invention, and in order to obtain a desired nickel content, it is generally achieved by changing the ratio of nickel ions and tin ions in the plating bath. That is, when increasing the nickel content in the coating to be electrodeposited on the substrate, it is necessary to increase the nickel ion concentration in the bath with respect to the tin ion concentration (page 6, lines 35-39).

	Example 8 uses a plating bath comprising 10 g/l SnCl2·2H2O and 300 g/l NiCl2·6H2O. The Ni content in the active substance was 56% (page 8, lines 25-30).

	Bokisa teaches that sources of ionic nickel, cobalt, and alloy metals are typically the corresponding nickel, cobalt, and alloy metal salts (page 2, [0013]). Examples of nickel salts include nickel sulfate, nickel chloride and hydrates thereof (page 2, [0014]) and examples of tin salts include tin sulfate, tin chloride and hydrates thereof (page 2, [0016]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Sn salt and the further salt described by WO ‘778 with wherein the Sn salt and the further salt are in a ratio of 1:20 to 1:200 because in order to obtain a desired nickel content, it is generally achieved by changing the ratio of nickel ions and tin ions in the plating bath, where 10 g/l SnCl2·2H2O and 300 g/l NiCl2·6H2O achieves a 56% Ni content, and wherein nickel sulfate, nickel chloride and hydrates thereof are sources of ionic nickel and tin sulfate, tin chloride and hydrates thereof are sources of ionic tin.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, WO ‘778 teaches that the further salt is selected from salts of Ni, Co, Cu, Mn and/or Fe (= coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag) [page 8, lines 15-16; and page 11, line 14: nickel sulphate].
Regarding claim 3, WO ‘778 teaches that the further salt is used in the form of a sulfate (= nickel sulphate) [page 11, line 14].
CN ‘999 teaches that the Sn salt and the further salt are used in the form of a sulfate (= an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate) [abstract; and ƿ [0009]].
Bokisa teaches that the Sn salt and the further salt are used in the form of a sulfate (page 2, [0014] and [0016]).
Regarding claim 4, WO ‘778 teaches that the salt of a divalent metal is NiSO4 (= nickel sulphate) [page 11, line 14].
CN ‘999 teaches that that the Sn salt is SnSO4 and the salt of a divalent metal is NiSO4, (= an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate) wherein a 

black colour surface is obtained (= a black color) [abstract; and ƿ [0009]].
	Bokisa teaches the Sn salt is SnSO4 (= tin sulfate) [page 2, [0016]] and the salt of a divalent metal is NiSO4 (= nickel sulfate) [page 2, [0014]].
Regarding claim 5, CN ‘999 teaches that the Sn salt is in a concentration of 0.1 to 15 g/I in the electrolyte (= 10~15 g/L of SnSO4) [abstract; and ƿ [0009]].
JP ‘781 teaches 10 g/l SnCl2·2H2O (page 6, Table 8).
	Regarding claim 6, CN ‘999 teaches that the further salt is in a concentration of 2 to 200 g/l (= 10~20 g/L of NiSO4) [abstract; and ƿ [0009]].
	Regarding claim 9, CN ‘999 teaches that the electrolysis is carried out at a temperature of room temperature to 22 oC (= 16~24 oC) [ƿ [0009]].
	Regarding claim 10, CN ‘999 teaches wherein applying a layer of a colouring component by electrolysis of an electrolyte is carried out with alternating voltage (= AC electrolysis) [ƿ [0009]].
	Regarding claim 12, CN ‘999 teaches that a black surface is produced (= for electrolytic blackening of aluminum alloy anodic oxide film) [ƿ [0019]].
	Regarding claim 13, JP ‘463 teaches that the layer applied electrolytically has a thickness of 6 to 10 µm (= the thickness of the colored coating was ~9 µ) [abstract].
	Regarding claim 15, CN ‘999 teaches that the electrolyte further comprises one or more of the following: sulfuric acid, iron(II) sulfate, sulfophthalic acid, and sulfosalicylic acid (= H2SO4) [ƿ [0009]].


II.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Patrie et al. (US Patent No. 3,909,367).
	WO ‘778, CN ‘999, JP ‘436, JP ‘781 and Bokisa are as applied above and incorporated herein.
Regarding claim 8, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose that the electrolyte has a pH of < 1 to 2. 
Patrie teaches that:
For the state of coloration, different baths may be used which are known for dying aluminum, each of them leading to one color, which frequently depends on the tension applied and/or on the time of application of the current. Generally, these baths are slightly acid baths with a pH ranging from 1 to 5 and containing at least one cation originating from a Fe, Co, Ni, Mn, Cr, Bi, Ag, Sb, Sn, Cu, Cd, Mo, It, Ca, Mg, V, Pub, Zn salt. For example, brown colors generally are obtained with Ni, Sn, Co; pink or red colors with Cu; yellow colors with Ag or Cd; certain blue colors with Mo. Certain colors are obtained by using certain special salts. Baths containing two cations, for example Ag, Cu, make it possible to obtain from the same bath, different colors in function of the time of application of the current and/or of the voltage applied. It is possible to operate with AC or DC. In the latter case, the object is mounted as the cathode (col. 2, lines 3-20).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte described by WO ‘778 with wherein the electrolyte has a pH of < 1 to 2 because coloring baths containing at least one cation originating from a Ni and Sn salt are slightly acid baths with a pH ranging from 1 to 5.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).

III.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of CN 102424999 (‘999), JP 52-28436 (‘436), JP 61-113781 (‘781) and Bokisa et al. (US Patent Application Publication No. 2005/0173255 A1) as applied to claims 1-6, 9-10, 12-13 and 15 above, and further in view of Kia et al. (US Patent Application Publication No. 2005/0056546 A1).
WO ‘778, CN ‘999, JP ‘436, JP ‘781 and Bokisa are as applied above and incorporated herein.
Regarding claim 14, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the method further comprising a step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically.
WO ‘778 teaches optionally sealing said porous anodic oxide film by hydrothermal sealing, cold sealing or a combination thereof (page 8, lines 20-21).
Kia teaches that:
Hot seal process 34 comprises immersing the body in deionized water at a temperature of about 90o C. to about 100o C. Hot seal process 34, because of the porosity of the oxide, hydrates the crystalline aluminum layer, which swells the oxide to close the pores, thereby sealing the dye within. The body is then rinsed and subjected to a drying process 36 (page 4, [0040]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘778 with wherein the method further comprising a step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically because WO ‘778 teaches a hydrothermal sealing, and deionized water is a water used in a hot seal process which swells the oxide to close the pores, thereby sealing the color within.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 4, 2022